DETAILED ACTION
The Amendment filed August 26, 2022 has been entered. Claims 1-20 are pending. Claims 1, 9 and 15 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 14-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pallerla et al. (US 2022/0068360) in view of e.g., prior art of Narasimhan et al. (US 9,928,889).
Regarding independent claims 1, 9 and 15, Pallerla et al. teach a method comprising: 
accessing a bitcell in an array of bitcells with a wordline and a bitline (see FIGS. 1-2); 
performing a precharge operation (FIG. 2: t2-t4) on the bitline that precharges the bitline after a read cycle (t1-t2) and before a write cycle (t4-t5) (see para. 0032-0040, e.g., para. 0032: a read cycle followed by a write cycle); and 
extending precharge time of the precharge operation (e.g., para. 0034: … pre-charge period extends1 from time t2 to a time t4 …) between the read cycle and the write cycle by modulating a wordline signal on the wordline with early cut-off of the wordline signal on the wordline during the read cycle (see FIG. 2 and accompanying disclosure).
Pallerla et al. do not explicitly disclose the amended claim limitations, wherein modulating the wordline signal is based on an early reset signal and a delayed clock signal.
However, wordline signal which is related to precharge signal is based on reset and delayed clock is well-known technology for a type of memory (e.g., SRAM) for its purpose.
For support, of the above asserted facts, see for example, Narasimhan et al. (US 9,928,889), see e.g., FIG. 2 along with FIG. 1, i.e., WL based on reset and iclk (claimed delayed clock).
Pallerla and Narasimhan are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pallerla with the specified features of Narasimhan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used word line signal based on reset and clock signals because these conventional technology are well established in the art of the memory devices.
Further, regarding method claim(s), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Examiner has an authority to shift the burden to applicant and require applicant to either: (1) show the prior art memory device and the claimed memory device are not substantially identical; or (2) prove, by evidence, that the prior art memory device is not capable of performing the functions claimed. see MPEP 2112.01(I).
Regarding claims 2, 10 and 16, Pallerla et al. and Narasimhan et al., as combined, teach the limitations of claim 1, 9 and 15, respectively.
Pallerla et al. further teach extending the precharge time increases the precharge time during a precharge cycle that occurs between the read cycle and the write cycle so as to thereby enhance performance of accessing the bitcell during an overall operational time duration of the read cycle followed by the precharge cycle and the write cycle which reduces separation time (see e.g., FIGS 1-2 and accompanying disclosure).
Regarding claims 11 and 17, Pallerla et al. and Narasimhan et al., as combined, teach the limitations of claim 9 and 15, respectively.
Pallerla et al. further teach extending the precharge time of the precharge operation provides for early precharge of the bitline after the read cycle and before the write cycle (see e.g., FIGS 1-2 and accompanying disclosure). 
Regarding claims 4-5, 12 and 18, Pallerla et al. and Narasimhan et al., as combined, teach the limitations of claim 1, 9 and 15, respectively.
Pallerla et al. further teach performing a read operation before the precharge cycle; and performing the read operation during the read cycle; and performing a write operation after the precharge cycle; and performing the write operation during the write cycle (see e.g., FIGS 1-2 and accompanying disclosure). 
Regarding claims 8, 14 and 20, Pallerla et al. and Narasimhan et al., as combined, teach the limitations of claim 1, 9 and 15, respectively.
Pallerla et al. further teach the bitcell refers to a six-transistor (6T) static random access memory (SRAM) bitcell (see FIG. 1).

Claims 6-7, 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pallerla et al. (US 2022/0068360) in view of e.g., prior art of Narasimhan et al. (US 9,928,889), further in view of Asenov et al. (US 9,324,392).
Regarding claims 6-7, 13 and 19, Pallerla et al. and Narasimhan et al., as combined, teach the limitations of claim 5,12, and 18, respectively.
Pallerla et al. further teach the early cut-off of the wordline signal on the wordline during the read cycle along with the delay of the wordline signal on the wordline assists with extending the precharge time of the precharge operation so as to precharge the bitline faster and within a shorter duration (see e.g., FIGS 1-2 and accompanying disclosure). 
Pallerla et al. do not explicitly disclose wherein: the write operation is power-gated by pull-down of the bitline to ground during the write cycle so as to delay the wordline signal on the wordline.
Asenov et al. teach the deficiencies in FIG. 4B and accompanying disclosure, e.g., col. 10, lines 9-25: … delaying assertion of the wordline signal … bit line to be discharged towards ground … 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Asenov et al. to the teaching of Pallerla et al. and Narasimhan et al., as combined, such that a device and a method of memory, as taught by Pallerla et al. and Narasimhan et al., utilizes delaying the word line, as taught by Asenov et al., for the purpose of improving writability without impacting write performance (see Asenov, col. 10, lines 9-25). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
Applicant’s Amendment filed 08/26/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825    


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Extending pre-charge period implies cutting off word line period in a given (or constant) cycle time, which is well-known technology for a type of SRAM for its purpose.